AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment ("Amendment") dated this 23rd day of January 2008 ("Amendment
Date") between Choice Hotels International, Inc. (together with its
subsidiaries, "Employer"), a Delaware corporation with principal offices at
10750 Columbia Pike, Silver Spring, Maryland 20901, and Thomas Mirgon
("Employee"), sets forth certain terms and conditions governing the employment
relationship between Employee and Employer and amends that certain Amended and
Restated Employment Agreement dated April 13, 1999 ("Agreement").

In consideration of the mutual covenants and promises herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 1.  A new definitions section is added at the beginning of the Agreement:

     

     Definitions.
     As used in this Agreement, the following terms shall have the ascribed
     meaning:

     

     (a) "Board" means the Board of Directors of Employer.

     (b) "Cause" means any one or more of the following: (i) Employee's
     deliberate and continued refusal to carry out duties and instructions of
     the Board and CEO consistent with the position; (ii) Employee's commission
     of an act materially detrimental to the financial condition, operations
     and/or goodwill of Employer; (iii) Employee's gross negligence or willful
     misconduct in the performance of duties to Employer; (iv) Employee's
     commission of any act of theft, fraud, dishonesty, breach of trust or
     breach of fiduciary duty involving Employer; (v) Employee's conviction of,
     or plea of guilty or nolo contendere to, a felony or any crime involving
     moral turpitude, fraud or embezzlement; (vi) any breach by Employee of the
     covenants contained in this Agreement, or (vii) the material violation by
     Employee of any Employer policy or any statutory or common law duty to
     Employer.

     (c) "Change in Control" means the happening of the earliest of the
     following to occur:

     (i) Any "person" as such term is used in Sections 13(d) and 14(d) of the
     Securities Exchange Act of 1934, as amended (other than (i) Employer,
     (ii) any trustee or other fiduciary holding securities under an employee
     benefit plan of Employer, (iii) any corporations owned, directly or
     indirectly, by the stockholders of Employer in substantially the same
     proportions as their ownership of stock, or (iv) Stewart Bainum, his wife,
     their lineal descendants and their spouses (so long as they remain spouses)
     and the estate of any of the foregoing persons, and any partnership, trust,
     corporation or other entity to the extent shares of common stock (or their
     equivalent) are considered to be beneficially owned by any of the persons
     or estates referred to in the foregoing provisions of this subsection 1(c)
     or any transferee thereof) becomes the "beneficial owner" (as defined in
     Rule 13d-3 under the Exchange Act), directly or indirectly, of securities
     of Employer representing 33% or more of the combined voting power of
     Employer's then outstanding voting securities.

     (ii) Individuals constituting the Board on the date of this Agreement and
     the successors of such individuals ("Continuing Directors") cease to
     constitute a majority of the Board. For this purpose, a director shall be a
     successor if and only if he or she was nominated by a Board (or a
     Nominating Committee thereof) on which individuals constituting the Board
     on the date of this Agreement and their successors (determined by prior
     application of this sentence) constituted a majority.

     (iii) The stockholders of Employer approve a plan of merger or
     consolidation ("Combination") with any other corporation or legal person,
     other than a Combination which would result in stockholders of Employer
     immediately prior to the Combination owning, immediately thereafter, more
     than sixty-five percent (65%) of the combined voting power of either the
     surviving entity or the entity owning directly or indirectly all of the
     common stock, or its equivalent, of the surviving entity; provided,
     however, that if stockholder approval is not required for such Combination,
     the Change in Control shall occur upon the consummation of such
     Combination.

     (iv) The stockholders of Employer approve a plan of complete liquidation of
     Employer or an agreement for the sale or disposition by Employer of all or
     substantially all of Employer's stock and/or assets, or accept a tender
     offer for substantially all of Employer's stock (or any transaction having
     a similar effect); provided, however, that if stockholder approval is not
     required for such transaction, the Change in Control shall occur upon
     consummation of such transaction.

     (d) "Change in Control Termination" means and includes the termination of
     Employee's employment with Employer at any time during the twelve (12)
     month period after a Change in Control if such termination is (i) by
     Employer for any reason other than Cause, (ii) by Employee for Good Reason.

     (e) "Competing Business" means any business or enterprise that: (i) is
     engaged in the mid-market or economy hotel franchising business, (ii)
     competes in the same upscale, select service segment as Cambria Suites or
     any successor or substantially similar Employer brand, or (iii) competes in
     any other line of business in which Employer is materially engaged at the
     time of the Termination Date.

     (f) "Confidential Information" means any non-public information, in any
     format, relating to the business of Employer, including, but not limited
     to, present or prospective operating, marketing and development plans,
     training manuals, training policies and procedures, financial and technical
     information, passwords, source codes, personnel information, franchisee
     information, business systems, trade secrets, pricing and cost information,
     contact lists, strategic plans or strategies, operating data or Employer
     policies.

     

     (g) "Disability" means if Employee is unable to perform the essential
     functions of Employee's position, after any legally required reasonable
     accommodation, for more than 180 days (whether or not consecutive) in any
     period of 365 consecutive days.

     

     (h) "Good Reason" means a voluntary termination by Employee following a
     change in Employer's CEO and a material, substantial change in either
     Employee's compensation or position and responsibilities, provided such
     termination occurs within forty-five days of the change in compensation or
     position. Employee must provide Employer with at least thirty (30) days'
     prior written notice of electing a Good Reason termination.

     

     (i) "Release Agreement" means the release of claims attached as Exhibit A.

     

     (j) "Severance Benefits" means the benefits specified in Section 7(b).

     

     (k) "Severance Benefit Period" means the eighteen (18) month period
     following the Termination Date.

     

     (l) "Termination Date" means the date the Employee's employment with
     Employer ends.

     

     (m) "Works" means any ideas, concepts, methods of operation, processes,
     programs or other materials (including training manuals, policies and
     procedures) that Employee conceived, created, developed or wrote while
     employed by Employer that relate in any manner to the business of Employer.

 2.  Section 2 of the Agreement is deleted in its entirety and replaced with the
     following:

     "2. Term. This Agreement shall be for an indefinite term and may be
     terminated by either party as provided in Section 10."

 3.  The parties acknowledge that as of the Amendment Date, the base salary
     under Section 3(a) is $325,000 and the target bonus under Section 3(b) is
     50%.
 4.  Section 5 of the Agreement is deleted in its entirely and replaced with the
     following:

     "5. Restrictions on Employee.

     (a) Confidentiality. Employee acknowledges that Confidential Information
     and Works are valuable and unique assets belonging to Employer. During
     employment and after the Termination Date, Employee shall not, except as
     required by law or by Employee's duties for Employer and for the benefit of
     Employer, directly or indirectly, or cause others to, make use of or
     disclose to others any Confidential Information or Works. Notwithstanding
     the foregoing, Confidential Information does not include information which
     was or becomes generally available to the public other than as a result of
     a disclosure by Employee. Works constitute works made for hire and in all
     circumstances shall be and remain the sole and exclusive property of
     Employer, whether or not protectable under any laws, including patent,
     trademark, copyright or trade secret laws.

     (b) Non-Solicitation. During employment and for a period of eighteen (18)
     months after the Termination Date, Employee agrees, except as required by
     Employee's duties for Employer and for the benefit of Employer or with the
     prior written consent of Employer, not to solicit or attempt to solicit,
     directly or indirectly, on Employee's behalf or on behalf of any other
     person or entity, any person or entity who then is or who was as of the
     Termination Date, an employee, business partner or franchisee of Employer,
     or was actively solicited to have such a relationship with Employer within
     six (6) months prior to the Termination Date, to cease, curtail or refrain
     from entering into such a relationship with Employer. Nothing in the
     foregoing shall be construed as preventing Employee from otherwise lawfully
     soliciting business from any then current or prospective business partner
     or franchisee that is for a line of business other than any Competing
     Business.

     (c) Non-Competition. During employment and for a period of eighteen (18)
     months after the Termination Date, Employee will not, except as required by
     Employee's duties for Employer and for the benefit of Employer, or with the
     prior written consent of the Board, directly or indirectly, own, manage,
     operate, join, control, finance or participate in the ownership,
     management, operation, control or financing of, or be connected as an
     officer, director, employee, partner, principal, agent, representative,
     consultant or in any other capacity, or use or permit Employee's name to be
     used in connection with, any business or enterprise that is engaged in a
     Competing Business in the U.S. or Canada; provided, however, that the
     foregoing shall not be construed as preventing Employee from otherwise
     lawfully (i) investing Employee's assets in (A) the securities of any
     Competing Business that is a public company, or (B) the securities of any
     Competing Business that is a privately-held corporation, limited
     partnership, limited liability company or other business entity, if such
     holdings are passive investments of one percent (1%) or less of such
     entity's outstanding securities or (ii) becoming an employee, agent or
     representative of, consultant to, or otherwise connected with, any business
     entity that has multiple lines of business, some of which are not a
     Competing Business, if Employee's services for such entity are restricted
     so that Employee will provide no services or other assistance in support
     of, and will not otherwise be involved with, any such Competing Business
     conducted by such entity."

     

      

 5.  Sections 7(b) and (c) are deleted in their entirety and replaced with the
     following:

     "(b) If Employee terminates for Good Reason or is terminated by Employer
     for any reason other than Cause, Change in Control Termination, Disability
     or death and Employee executes the Release Agreement within twenty-one (21)
     days of the Termination Date (or forty-five (45) days if such longer review
     period is required by the ADEA) and has not revoked the Release Agreement
     as permitted therein, Employer shall provide to Employee, in consideration
     of Employee's promises and covenants contained in this Agreement and the
     Release Agreement, a Severance Benefit equal to:

     (i) During the Severance Benefit Period, a bi-weekly payment equal to
     Employee's bi-weekly base salary rate and automobile allowance on the
     Termination Date, less standard deductions, payable in installments in
     accordance with Employer's normal payroll practices ("Discretionary Pay") ;

     (ii) Any bonus(es) that would have otherwise been paid during the Severance
     Benefit Period. Such bonuses shall be paid at 100% of Employee's target
     under the applicable bonus plan.

     (iii) Stock option and stock awards granted under Employer's Long-Term
     Incentive Plans shall continue to vest and be exercisable during the
     Severance Benefit Period. At the end of the Severance Benefit Period,
     vesting shall cease and Employee shall have thereafter such period as
     permitted in the plan to exercise all stock options that are vested at the
     end of the Severance Benefit Period.

     (iv) During the Severance Benefit Period, Employer will provide Employee at
     its expense with its standard outplacement services for executive level
     employees. Upon obtaining other employment, Employee will be ineligible to
     continue receiving these outplacement services at Employer's expense.

     (v) During the Severance Benefit Period, (i) Employee may continue
     deductions for medical, dental, and pre-tax spending accounts while
     receiving Discretionary Pay, and Employee consents to the customary
     deductions for such benefits from Discretionary Pay, and (ii) Employer will
     continue to pay employer contributions to Employee's medical and dental
     insurance, and pre-tax spending accounts while Employee is receiving
     Discretionary Pay. Employer will stop optional deductions for items such as
     retirement plans and life insurance with Employee's last paycheck for
     regular hours worked through the Termination Date. Employee will be
     eligible to continue group health and dental benefits at Employee's own
     expense in accordance with and to the extent required by the federal COBRA
     law.

     (c) After the Termination Date, Employee shall not be required to mitigate
     damages as a condition to receiving Severance Benefits, but nevertheless
     shall be entitled to pursue other employment as permitted by this
     Agreement. If Employee chooses to pursue and accept other employment or
     consulting during the Severance Benefit Period, Employer shall be entitled
     to receive as an offset, and thereby reduce its payment under Sections 5(a)
     and (b), the amounts received by Employee from any other active employment.
     Employee agrees to notify Employer within seven (7) days of accepting such
     employment by sending such notice to Employer Hotels International, 10750
     Columbia Pike, Silver Spring, Maryland 20901, Attention: Vice President --
     Human Resources. As a condition to Employee receiving the Severance
     Benefits from Employer, Employee agrees to permit verification of
     Employee's employment records and Federal income tax returns by an
     independent attorney or accountant, selected by Employer but reasonably
     acceptable to Employee, who agrees to preserve the confidentiality of the
     information disclosed by Employee except to the extent required to permit
     Employer to verify the amounts received by Employee from other active
     employment. Employer shall receive credit for unemployment insurance
     benefits, social security insurance or like amounts actually received by
     Employee."

 6.  Section 10 is deleted in its entirely and replaced with the following:

     "10. Termination of Agreement. This Agreement shall terminate upon the
     following events and conditions:

     (a) Upon either party giving the other party sixty (60) days prior written
     notice;

     (b) For Cause, in which case, Employer shall give Employee fourteen (14)
     days prior written notice specifying in reasonable detail the grounds for
     Cause and Employee shall have an opportunity to contest to the Board during
     the fourteen day period;

     (c) For Good Reason, in which case, Employee shall give Employer thirty
     (30) days prior written notice;

     (d) After a material breach by a party provided that the non-breaching
     party has given written notice and a thirty (30) day period to cure, and
     breaching party has failed to cure; or

     (e) Upon the death or Disability of Employee."

 7.  Section 11 of the Agreement is deleted in its entirety and replaced with
     the following:

     "11. Change in Control.

     (a) If, within twelve (12) months after a Change in Control, there occurs a
     Change in Control Termination, Employee shall receive as severance
     compensation a payment in an amount equal to 200% of Employee's base salary
     at the rate in effect as of the Termination Date, plus 200% of the amount
     of any full year bonus awarded to Employee for the year immediately
     preceding the Change in Control (or the target bonus if no such bonus was
     awarded in the prior year). Additionally, all unvested restricted stock and
     stock option awards granted after the Amendment Date and then held by
     Employee shall automatically become fully vested as of the date of the
     Change of Control Termination. Additionally, Employer will provide Employee
     and his family health insurance coverage, including, if applicable, COBRA
     reimbursement, for a period of twelve (12) months or until Employee starts
     other full-time employment.

     (b) Employee's right to receive the benefits described in Section 11(a)
     shall be conditioned upon Employee executing the Release Agreement."

 8.  The following new Section 14 is added to the Agreement:

     "14. Acknowledgments. Employee and Employer acknowledge and agree as
     follows:

     (a) The restrictions contained in Section 5 are reasonable and necessary to
     protect and preserve the legitimate interests, properties, goodwill and
     business of Employer, that Employer would not have entered into this
     Agreement in the absence of such restrictions and that irreparable injury
     will be suffered by Employer should the Employee breach any of those
     provisions. Employee represents and acknowledges that (i) the Employee has
     been advised by Employer to consult Employee's own legal counsel at
     Employee's expense prior to executing this Agreement, and (ii) that the
     Employee has had full opportunity, prior to execution of this Agreement, to
     review thoroughly this Agreement with the Employee's counsel.

     

     (b) A breach of any of the restrictions in this Agreement cannot be
     adequately compensated by monetary damages and Employer shall be entitled
     to seek preliminary and permanent injunctive relief, without the necessity
     of proving actual damages, as well as any other appropriate equitable
     relief, which rights shall be cumulative and in addition to any other
     rights or remedies to which Employer may be entitled.

     

     (c) In the event that any of the provisions of this Agreement should ever
     be adjudicated to exceed the time, geographic, service, or other
     limitations permitted by applicable law in any jurisdiction, it is the
     intention of the parties that the provision shall be amended to the extent
     of the maximum time, geographic, service, or other limitations permitted by
     applicable law, that such amendment shall apply only within the
     jurisdiction of the court that made such adjudication and that the
     provision otherwise be enforced to the maximum extent permitted by law. The
     invalidity of any provision of this Agreement shall not effect the validity
     of the remaining provisions of this Agreement.

     

     (d) If required under Section 409A of the Internal Revenue Code, any
     Severance Benefit or Change of Control payment will made six (6) months
     following the Termination Date."

 9.  All provisions of the Agreement not amended hereby remain in full force and
     effect.
 10. This Amendment, together with the Agreement, represents the entire
     agreement of the parties, and supersedes all other agreements, discussions
     or understandings, concerning its subject matter. The Agreement may only be
     modified by a written document signed by both parties.

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.

Employer:

CHOICE HOTELS INTERNATIONAL, INC.

By: ____/s/ Charles A. Ledsinger, Jr.___

Charles A. Ledsinger, Jr.

Vice Chairman and CEO

Employee:

_____/s/ Thomas Mirgon________

Thomas Mirgon



 

EXHIBIT A

RELEASE AGREEMENT



 

This Release Agreement ("Release Agreement") is made as of ___________, 20__ by
Thomas Mirgon ("Employee") in favor of Choice Hotels International, Inc. and its
subsidiaries (collectively "Choice").



WHEREAS, Employee and Choice have previously entered into an Amended and
Restated Employment Agreement dated __________, as further amended on December
__, 2007 ("Agreement"); and



WHEREAS, in consideration for certain covenants and benefits under the
Agreement, Employee is obligated to execute this Release Agreement upon
termination of employment;



NOW, THEREFORE, in consideration of the promises contained in this Agreement,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree to the following terms:



1. Last Day Worked. Employee's employment terminated, or will terminate, on
___________, 20__ ("Termination Date"). Employee will return to Choice, no later
than the close of business on the Termination Date, any Choice property,
including original and copied computer hardware or software, credit cards, long
distance telephone cards, and keys or passcards to Choice buildings, and all
other property in Employee's possession, custody or control.



2. Release. Employee agrees, in exchange for the benefits set forth in the
Agreement, to irrevocably and unconditionally release Choice and its parents,
subsidiaries and affiliated entities, and each of their respective officers,
directors, shareholders, employees, agents, representatives, insurers,
attorneys, employee welfare benefit plans and pension or deferred compensation
plans under Section 401 of the Internal Revenue Code of 1954, as amended, and
their trustees, administrators and other fiduciaries; and all persons acting by,
through, under or in concert with them, and each of their predecessors,
successors and assigns or any of them (collectively "Choice Releasees"), of and
from any and all manner of action or actions, cause or causes of action, in law
or equity, suits, debts, liens, contracts, agreements, promises, liability,
claims, demands, grievances, damages, loss, cost or expense, of any nature,
known or unknown, fixed or contingent, which Employee now has or may later have
against the Choice Releasees, or any one of them, by reason of any matter,
cause, or thing from the beginning of time to the Effective Date of this
Agreement, including without limitation those arising out of, based on, or
relating to the hire, employment, termination, remuneration (including any
severance, salary, bonus, incentive or other compensation; vacation sick leave
or medical insurance benefits; or any benefits from any employee stock
ownership, profit-sharing and/or any deferred compensation plan under Section
401 of the Internal Revenue Code of 1954 ("Claims"). The Claims that Employee is
releasing include, but are not limited to, a release of any rights or claims
Employee may have under:



the Age Discrimination in Employment Act, which prohibits age discrimination in
employment;

Title VII of the Civil Rights Act of 1964, which prohibits discrimination in
employment based on race, color, national origin, religion or sex;

the Civil Rights Act of 1991;

the Equal Pay Act, which prohibits paying men and women unequal pay for equal
work;

the Americans with Disabilities Act;

the Family and Medical Leave Act;

and any other federal, state or local laws or regulations prohibiting employment
discrimination, harassment or retaliation.



Employee also releases any Claims for wrongful discharge or breach of contract,
Claims for fany personal injury or tort, Claims for any compensation, benefits,
expenses, bonuses, or any other employee rights or benefits, Claims for
employment or reinstatement, Claims for attorneys' fees and costs, and all other
Claims under any applicable statute, contract or other cause of action. This
Agreement covers both Claims Employee knows about and those Employee may not
know about. Employee assumes the risk of any and all unknown Claims which may
exist at the time Employee signs this Agreement, and Employee agrees that this
Agreement shall apply to any and all known and unknown Claims.



3. No Release of Rights Under Agreement. By signing this Release Agreement,
Employee does not waive or release Employee's right to enforce the Agreement.



4. Lawsuits. To the fullest extent permitted by law, Employee promises never to
file a lawsuit, claim, complaint, charge, demand, administrative proceeding,
agency action or any other legal proceeding (collectively "Lawsuit") asserting
any Claims that are released in this Agreement. Employee agrees to withdraw with
prejudice all Lawsuits, if any, Employee has filed against any Choice Releasee
asserting any Claims with any agency or court. Employee also waives the right to
seek or receive any monetary benefits with respect to Lawsuits asserted by
administrative agencies or other third parties on Employee's behalf. Employee
further agrees not to assist any other person in bringing any Lawsuit against
any Choice Releasee, unless compelled to do so pursuant to a valid court order
or subpoena. Employee agrees not to make any derogatory remarks or provide and
disparaging information about any Choice Releasee. Employee agrees to reasonably
assist Choice in any Lawsuit arising from circumstances that took place during
Employee's employment, to the extent reasonably necessary to protect Choice's
interests. Choice will reimburse Employee for all reasonable and necessary
expenses Employee incurs in complying with the foregoing sentence, provided they
are approved by Choice in writing prior to being incurred.



5. No Admission. Employee agrees that this Release Agreement is not an admission
of guilt or wrongdoing by the Choice Releasees, and Employee acknowledges that
the Choice Releasees do not believe or admit that they have done anything wrong.
Employee acknowledges that Employee has not suffered any wrongful treatment by
any Choice Releasee.



6. Breach. If Employee breaches this Release Agreement and files a Lawsuit
against any Choice Releasee on Claims that Employee released in this Release
Agreement, Employee agrees to pay for all costs incurred by the Choice Releasee,
including reasonable attorneys' fees, in defending against Employee's Lawsuit.
Employee further agrees not to assist any other person in bringing any Lawsuit
against any Choice Releasee, unless compelled to do so pursuant to a valid
subpoena or court order. If Employee breaches the promises in this Release
Agreement, Choice may terminate all Severance Benefits under the Agreement that
are still owed to Employee.



7. Governing Law. This Agreement is governed by Maryland law, without regard to
the principles of conflicts of laws. If a dispute arises under this Agreement,
any Lawsuit must be brought exclusively in the courts for Montgomery County,
Maryland. Employee and Choice voluntarily submit to the jurisdiction and venue
of said court.



8. Binding. Employee agrees and acknowledges this Release Agreement binds
Employee's heirs, administrators, representatives, executors, successors, and
assigns, and will inure to the benefit of all Choice Releasees and their
respective heirs, administrators, representatives, executors, successors, and
assigns.



9. Severability. Any invalidity, in whole or in part, of any provision of this
Release Agreement shall not affect the validity of any other of its provisions.



10. Period for Review and Consideration. Employee has 21 days from the date
Employee receives this Release Agreement to review and consider this document
before signing it. Employee may use as much of this 21 day period as Employee
wishes before signing this Release Agreement. Choice advises Employee to consult
with an attorney at Employee's own expense before signing this Release
Agreement; whether to do so is Employee's decision. If Employee wishes to sign
this Release Agreement and thereafter be eligible to receive the Severance
Benefits under the Agreement, Employee must deliver one fully executed original
of this Release Agreement, to Choice Hotels International, 10750 Columbia Pike,
Silver Spring, Maryland 20901, Vice President-- Human Resources, no later than
the close of business on the 21st day after Employee receives this Release
Agreement. Employee's failure to deliver timely the executed Release Agreement
will nullify the Agreement, and Employee will not be entitled to receive the
Severance Benefits.



11. Revocation of Release Agreement. Employee may revoke this Release Agreement
within 7 days after signing it (the "Revocation Period"). If Employee wishes to
revoke this Release Agreement after signing it, Employee must deliver a written
notice of revocation to Choice Hotels International, 10750 Columbia Pike, Silver
Spring, Maryland 20901, Attention: Senior Director, Human Resources. Choice must
receive this revocation no later than the close of business on the 7th day after
Employee signs this Release Agreement. If Employee revokes this Release
Agreement, it shall not be effective or enforceable and Employee will not
receive the Severance Benefits under the Agreement.] This Agreement will not
become effective or enforceable until such date that is is signed by both
parties and the Revocation Period expires without Employee exercising Employee's
right of revocation (the "Effective Date").



EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO REVIEW AND
CONSIDER THIS RELEASE AGREEMENT WITH AN ATTORNEY, AND THAT EMPLOYEE HAS HAD
SUFFICIENT TIME TO CONSIDER IT. AFTER SUCH CAREFUL CONSIDERATION, EMPLOYEE
KNOWINGLY AND VOLUNTARILY ENTERS INTO THIS RELEASE AGREEMENT WITH FULL
UNDERSTANDING OF ITS MEANING AND EFFECT.



Employee:



 

______________________________

Thomas Mirgon